      Case 2:20-cv-00190-TBM-MTP Document 29 Filed 08/26/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               EASTERN DIVISION

CHANNEL CONTROL                                      PLAINTIFF/COUNTER-DEFENDANT
MERCHANTS, LLC

v.                                               CIVIL ACTION NO. 2:20-cv-190-TBM-MTP

JOSEPH C. IZGANICS                                   DEFENDANT/COUNTER-PLAINTIFF


              ORDER DENYING MOTIONS FOR SUMMARY JUDGMENT

       This matter came before the Court on Joseph Izganics’ Motion for Summary Judgment

[12] and Channel Control Merchants, LLC’s Motion for Summary Judgment [23]. At the hearing

conducted in this matter on August 25, 2021, the Court, having considered the pleadings, the

record, the oral arguments of counsel, and the relevant legal authority, announced its findings and

conclusions. The Court concluded that the General Release at issue is ambiguous. As a result, both

Joseph Izganics’ Motion for Summary Judgment [12] and Channel Control Merchants, LLC’s

Motion for Summary Judgment [23] are denied.

       IT IS THEREFORE ORDERED AND ADJUDGED that the Court’s findings and

conclusions announced from the bench at the hearing conducted in this matter on August 25, 2021,

are ADOPTED as the opinion of the Court.

       IT IS FURTHER ORDERED AND ADJUDGED that Joseph Izganics’ Motion for

Summary Judgment [12] is DENIED.
     Case 2:20-cv-00190-TBM-MTP Document 29 Filed 08/26/21 Page 2 of 2




      IT IS FURTHER ORDERED AND ADJUDGED that Channel Control Merchants,

LLC’s Motion for Summary Judgment [23] is DENIED.

      THIS, the 26th day of August, 2021.


                                            __________________________________
                                            TAYLOR B. McNEEL
                                            UNITED STATES DISTRICT JUDGE




                                              2
